PER CURIAM.
Appellant was found guilty by a jury of burglary. This appeal is from the judgment of conviction and sentence entered by the Circuit Court in and for Dade County, Florida.
Appellant urges reversal on the ground that the trial court erred in excluding two defense alibi witnesses whose names had not been provided to the state prior to trial.
The ground relied on by appellant for reversal has been carefully considered in the light of the record, briefs and arguments of counsel and has been found to be without merit. Therefore, the judgment and sentence are affirmed.
Affirmed.